--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.4
 
 
EXECUTIVE EMPLOYMENT AGREEMENT

 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated effective as of
October 24, 2008 (“Effective Date”), is made and entered into by and between
BALQON CORPORATION, a Nevada corporation (“Employer”), and BALWINDER SAMRA
(“Executive”).
 
R E C I T A L S
 
Employer desires that Executive enter into an employment relationship with
Employer in order to provide the necessary leadership and senior management
skills that are important to the success of Employer. Employer believes that
obtaining Executive’s services as an employee of Employer and the benefits of
his business experience are of material importance to Employer and Employer’s
stockholders.
 
NOW, THEREFORE, in consideration of Executive’s employment by Employer and the
mutual promises and covenants contained herein, the receipt and sufficiency of
which is hereby acknowledged, Employer and Executive intend by this Agreement to
specify the terms and conditions of Executive’s employment relationship with
Employer.
 
1.             General Duties of Employer and Executive.
 
(a)           Employer agrees to employ Executive and Executive agrees to accept
employment by Employer and to serve Employer in an executive capacity upon the
terms and conditions set forth herein. Employer hereby employs Executive as
President and Chief Executive Officer of Employer as of the Effective Date,
reporting to the Board of Directors of Employer (the “Board”). Executive will
also serve as Chairman of the Board.  Executive’s duties and responsibilities
shall be those normally assumed by the President and Chief Executive Officer of
a publicly-owned company similarly situated to Employer, as well as such other
or additional duties, as may from time-to-time be assigned to Executive by the
Board. Such other or additional duties shall be consistent with the senior
executive functions set forth above.
 
(b)           While employed hereunder, Executive shall use his best efforts to
obey the lawful directions of the Board. Executive shall also use his best
efforts to promote the interests of Employer and to maintain and to promote the
reputation of Employer. While employed hereunder, Executive shall devote his
full business time, efforts, skills and attention to the affairs of Employer and
faithfully perform his duties and responsibilities hereunder.
 
(c)           While this Agreement is in effect, Executive may from time to time
engage in any activities that do not compete directly with Employer, provided
that such activities do not interfere with his performance of his duties.
Executive shall be permitted to (i) invest his personal assets as a passive
investor in such form or manner as Executive may choose in his discretion, (ii)
participate in various charitable efforts, and (iii) serve as a member of the
Board of Directors of other corporations which are not competitors of Employer.
 
1

--------------------------------------------------------------------------------


 
2.             Compensation and Benefits.
 
(a)           As compensation for his services to Employer, Employer shall pay
to Executive an annual base salary of $250,000, payable in equal semimonthly
payments in accordance with Employer’s regular payroll policy for salaried
employees (the “Salary”). The Compensation Committee of the Board (the
“Compensation Committee”) shall perform an annual review of Executive’s Salary
based on a review of Executive’s performance of his duties and Employer’s other
compensation policies. The Compensation Committee may, at its sole discretion,
increase (but not decrease) the Salary at any time, and from time to time;
provided, however, that commencing on the second anniversary of the Effective
Date, Executive’s annual base salary shall be increased to $300,000.
 
(b)           In addition to the foregoing Salary, Executive shall be eligible
for an annual incentive bonus (“Incentive Bonus”) commencing in 2010 with
respect to fiscal 2009, which Incentive Bonus shall be payable in cash,
following the date on which Employer’s Form 10-K for the previous fiscal year is
filed with the Securities and Exchange Commission, but in no event later than
the Short Term Deferral Date as defined in Section 3(a), based on Employer’s net
revenues as shown in Employer’s Form 10-K for the previous fiscal year as
compared to the internal forecasts prepared at or about the beginning of the
previous fiscal year by Employer’s Chief Financial Officer and approved by
Employer’s Audit Committee, as follows:  (A) if the net revenues forecast is
met, the Incentive Bonus shall equal twenty-five percent (25%) of Executive’s
Salary, and (B)  if the net revenues forecast is exceeded by more than fifty
percent (50%), the Incentive Bonus shall equal fifty percent (50%) of
Executive’s Salary.
 
(c)           Upon Executive’s furnishing to Employer customary and reasonable
documentary support (such as receipts or paid bills) evidencing costs and
expenses incurred by him in the performance of his services and duties hereunder
(including, without limitation, travel and entertainment, cellular telephone,
computer and other home office expenses) and containing sufficient information
to establish the amount, date, place and essential character of the expenditure,
Executive shall be reimbursed for such costs and expenses in accordance with
Employer’s normal expense reimbursement policy.
 
(d)           Executive shall be entitled to participate in the medical
(including hospitalization), dental, life and disability insurance plans, to the
extent offered by Employer, and in amounts consistent with Employer’s policy for
other senior executive officers of Employer, with premiums for all such
insurance for Executive and his dependents to be paid by Employer, subject to
customary employee contributions.
 
(e)           Executive shall have the right to participate in any additional
compensation, benefit, bonus, pension, stock option, stock purchase, 401(k) or
other plan or arrangement of Employer now or hereafter existing for the benefit
of other senior executive officers of Employer, to the extent offered by
Employer, and in amounts consistent with the Employer’s policy.
 
(f)            Executive shall be entitled to vacation (but in no event less
than six (6) weeks per year), holiday and other paid or unpaid leaves of absence
consistent with Employer’s normal policies for other senior executive officers
of Employer or as otherwise approved by the Board.  Executive shall be entitled
to accrue vacation time for one (1) year.  If Executive does not take the
accrued vacation during the following year, he shall be paid for the unused
vacation at his Salary rate then in effect.
 
2

--------------------------------------------------------------------------------


 
(g)           Executive shall be provided a monthly car allowance in the amount
of at least $750.00.
 
(h)           Employer shall purchase and maintain in effect a directors’ and
officers’ liability insurance policy with a minimum limit of liability of
$3,000,000 and shall enter into an indemnification agreement with Executive upon
terms and conditions mutually acceptable to Employer and Executive.
 
(i)            Employer agrees, by action of the Nominating and Corporate
Governance Committee of the Board, to nominate Executive as a Class III member
of the Board and seek stockholder approval of such nomination at the 2009 annual
meeting of the stockholders of Employer.
 
3.             Deferred Compensation.
 
(a)           This Agreement is not intended to provide for any deferral of
compensation payable during Executive’s employment pursuant to Section 409A of
the Internal Revenue Code (the “Code”) and, accordingly, any compensation paid
to Executive pursuant to this Agreement during Executive’s employment is
intended to be paid not later than the later of:  (i) the fifteenth (15th) day
of the third (3rd) month following the Executive’s first (1st) taxable year in
which such benefit is no longer subject to a substantial risk of forfeiture, and
(ii) the fifteenth (15th) day of the third (3rd) month following the first (1st)
taxable year of Employer in which such benefit is no longer subject to a
substantial risk of forfeiture, as determined in accordance with Section 409A of
the Code and any Treasury Regulations and other guidance issued thereunder.  The
date determined under this subsection is referred to as the “Short-Term Deferral
Date.”  Notwithstanding anything to the contrary herein, in the event that any
compensation paid pursuant to this Agreement during Executive’s employment is
not actually or constructively received by Executive on or before the Short-Term
Deferral Date, to the extent such compensation, or any portion thereof,
constitutes a deferral of compensation subject to Code Section 409A, then,
subject to Section 3(b), such benefit shall be paid upon Executive’s separation
from service, with respect to Employer and its affiliates within the meaning of
Section 409A of the Code.
 
(b)           In the event that Executive is a “specified employee,” as defined
in Section 409A(a)(2)(B)(i) of the Code as of the date of any separation from
service with respect to Employer and its affiliates, no payment of deferred
compensation subject to Code Section 409A may be made to Executive before the
date that is six (6) months after the date of separation from service (or, if
earlier, the date of death of the specified employee), and, in such case, any
payments shall be accumulated and paid on the first date of the seventh (7th)
month following separation from service; provided, however, that any payment or
portion thereof which is subject to an exemption for separation pay to specified
employees as provided under Treasury Regulation § 1.409A, or is subject to any
other exemption provided under Treasury Regulation § 1.409A allowing for payment
to a specified employee prior to the date that is six (6) months after the date
of separation from service, may be paid to Executive upon separation from
service.
 
3

--------------------------------------------------------------------------------


 
4.             Preservation of Business; Fiduciary Responsibility.  Executive
shall use his best efforts to preserve the business and organization of Employer
and to preserve the business relations of Employer. So long as the Executive is
employed by Employer, Executive shall observe and fulfill proper standards of
fiduciary responsibility attendant upon his service and office.
 
5.             No Specified Term; Employment at Will.  The employment
relationship between Employer and Executive pursuant to this Agreement is not
for any specific term, but may be terminated with or without cause, by Employer
or by Executive, at any time and for any reason, subject to the rights and
obligations of Employer and Executive as set forth in this Agreement.  Any
modification to the nature of the at-will employment relationship between
Employer and Executive must be made in writing, and must be signed by Executive
and by Employer.
 
6.             Termination.  Employer or Executive may terminate Executive’s
employment under this Agreement at any time, but only on the following terms:
 
(a)           Employer may terminate Executive’s employment under this Agreement
at any time for “Due Cause” (as defined in Appendix I attached hereto and
incorporated herein by this reference) upon the good faith determination by the
Board that Due Cause exists for the termination of the employment relationship.
 
(b)           If Executive is incapacitated by accident, sickness or otherwise
so as to render Executive either:  (i)  unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months is receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of Employer; and such incapacity is confirmed by the U.S.
Social Security Administration or in accordance with a disability insurance
program maintained by Employer, Employer may terminate Executive’s employment
under this Agreement upon giving Executive or his legal representative written
notice at least thirty (30) days prior to the termination date, subject to the
provisions of Section 7(b).   Notwithstanding anything expressed or implied
above to the contrary, Employer will fully comply with its obligations under the
Americans with Disabilities Act as well as any other applicable federal, state,
or local law, regulation, or ordinance governing the protection of qualified
individuals with disabilities as well as Employer’s obligation to provide
reasonable accommodation thereunder.
 
(c)           This Agreement shall terminate immediately upon Executive’s death,
subject to the provisions of Section 7(b).
 
4

--------------------------------------------------------------------------------


 
(d)           Subject to the provisions of Section 7(c), Employer may terminate
Executive’s employment under this Agreement at any time for any reason
whatsoever, even without Due Cause, by giving a written notice of termination to
Executive, in which case the employment relationship shall terminate immediately
upon the giving of the notice. If Employer terminates the employment of
Executive other than (i) pursuant to Section 6(a) for Due Cause, (ii) due to
incapacity pursuant to Section 6(b) or due to Executive’s death pursuant to
Section 6(c), or (iii) Executive’s retirement, then the action by Employer,
unless consented to in writing by Executive, shall be deemed to be a
constructive termination by Employer of Executive’s employment (a “Constructive
Termination”), and, in that event, Executive shall be entitled to receive the
compensation set forth in Section 7(c).
 
(e)           Executive may terminate this Agreement at any time within ninety
(90) days of the occurrence of any event comprising “Good Reason” (as defined in
Appendix I attached hereto and incorporated herein by this reference); provided,
however, that Executive provides Employer with written notice of the event or
condition constituting Good Reason within thirty (30) days of the initial
existence of such event or condition, and that Employer shall have a period of
thirty (30) days to cure such event or condition and, in the event that Employer
fails to cure such event or condition, Executive shall be entitled to receive
the compensation set forth in Section 7(c).
 
7.             Effect of Termination.
 
(a)           If the employment relationship is terminated (i) by Employer for
Due Cause pursuant to Section 6(a), (ii) by Executive breaching this Agreement
by refusing to continue his employment, or (iii) by Executive without Good
Reason, then all compensation and benefits shall cease as of the date of
termination, other than: (A) those benefits that are provided by retirement and
benefit plans and programs specifically adopted and approved by Employer for
Executive that are earned and vested by the date of termination; (B) Executive’s
pro rata annual Salary (as in effect as of the date of termination, payable in
the manner as prescribed in the first sentence of Section 2(a) through the date
of termination; (C) any stock options which have vested as of the date of
termination pursuant to the terms of the agreement granting the options; and
(D) accrued vacation as required by California law.
 
(b)           If Executive’s employment relationship is terminated due to
Executive’s incapacity pursuant to Section 6(b) or due to Executive’s death
pursuant to Section 6(c), Executive or Executive’s estate or legal
representative, shall, subject to Section 3 of this Agreement, be entitled to
(i) those benefits that are provided by retirement and benefits plans and
programs specifically adopted and approved by Employer for Executive that are
earned and vested at the date of termination, (ii) a prorated Incentive Bonus,
payable in the manner as prescribed in the second sentence of Section 2(b) (to
the extent Executive would otherwise be eligible) for the fiscal year in which
incapacity or death occurs, and (iii) a lump-sum cash payment, payable within
ten (10) business days of separation from service due to death or disability,
but in any event, not later than the Short-Term Deferral Date, in an amount
equal to one (1) year of Executive’s then current annual Salary as set forth in
Section 2(a).
 
5

--------------------------------------------------------------------------------


 
(c)           In the event of a termination of this Agreement as a result of
Constructive Termination, or by Executive for Good Reason, then Employer shall,
subject to Section 3 of this Agreement:
 
(i)            pay to Executive on the date of termination his Salary in effect
as of the date of termination through the end of the month during which the
termination occurs plus credit for any vacation earned but not taken;
 
(ii)            pay to Executive on the first business day following the
expiration of the revocation period described in Section 7(d) (provided
Executive has not tendered his revocation), but in any event, not later than the
Short-Term Deferral Date, as severance pay an amount equal to (A) two (2) times
Executive’s then current annual Salary, and (B) two (2) times the amount of
average Incentive Bonus paid during the two (2) calendar years preceding the
date of termination.
 
(iii)           pay to Executive  the prorated Incentive Bonus, to the extent
Executive would otherwise be eligible for any, for the fiscal year during which
termination occurs, payable as provided in Section 2(a);
 
(iv)           maintain, at Employer’s expense, in full force and effect, for
Executive’s continued benefit, all medical insurance to which Executive was
entitled immediately prior to the date of termination until the earliest of (i)
eighteen (18) months or (ii) the date or dates that Executive’s continued
participation in Employer’s medical insurance plan is not possible under the
terms of the plans (the earliest of (i) and (ii) is referred to herein as the
“Benefits Date”). If Employer’s medical insurance plan does not allow
Executive’s continued participation in the plan, then Employer will pay to
Executive, in monthly installments, from the date on which Executive’s
participation in the medical insurance is prohibited until the date that is
eighteen (18) months after the date of termination, an amount equal to the
monthly premium or premiums for COBRA coverage with respect to Executive for the
discontinued medical insurance; and
 
(v)           pay to Executive on the date of termination a lump-sum cash
payment equal to eighteen (18) times the estimated monthly COBRA premiums at the
time of termination (taking into account all known or anticipated premium
increases) to be used by Executive to maintain Executive’s continued medical
insurance coverage for an additional period of eighteen (18) months, pursuant to
Cal-COBRA, following the expiration of the COBRA reimbursement payments set
forth in Section 7(c)(iv).
 
(d)           Executive shall not be required to mitigate damages or the amount
of any payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by Executive as the result of employment
by another Employer after the date of termination, or otherwise.
 
6

--------------------------------------------------------------------------------


 
(e)           Except as expressly provided herein, the provisions of this
Agreement, and any payment or benefit provided for hereunder, shall not reduce
any amounts otherwise payable, or in any way diminish Executive’s existing
rights, or rights which would accrue solely as a result of the passage of time,
under any Employer Benefit Plan, employment agreement or other contract, plan or
arrangement.
 
(f)           The amount of any payment provided under this Agreement shall not
be reduced by reason of any present value calculation.
 
(g)           Upon termination of this Agreement, compensation and benefits
shall be paid to the Executive as set forth in the applicable subsection of this
Section 7 and stock grants or options granted to Executive, if any, shall be
governed by the provisions of all stock grant or option agreements between
Employer and Executive. In the event of a termination of this Agreement by
Executive for Good Reason, all other rights and benefits Executive may have
under the employee and/or executive benefit plans and arrangements of Employer
generally shall be determined in accordance with the terms and conditions of
those plans and arrangements.
 
8.             Payment Upon Change in Control.  Immediately preceding the
occurrence of a “Change in Control” (as defined in Appendix I attached hereto
and incorporated herein by this reference), Employer shall pay to Employee, in
immediately available funds, an amount equal to (A) two (2) times Executive’s
then current annual Salary and (B) two (2) times the amount of average Incentive
Bonus paid during the two (2) calendar years preceding the date of termination.
 
9.             Covenants of Confidentiality, Nondisclosure and Noncompetition.
 
(a)           During the term of this Agreement, Employer will provide to
Executive certain confidential and proprietary information owned by Employer as
more fully described below. Executive acknowledges that he occupies or will
occupy a position of trust and confidence with Employer, and that Employer would
be irreparably damaged if Executive were to breach the covenants set forth in
this Section 9(a).  Accordingly, Executive agrees that he will not, without the
prior written consent of Employer, at any time during the term of this Agreement
or any time thereafter, except as may be required by competent legal authority
or as required by Employer to be disclosed in the course of performing
Executive’s duties under this Agreement for Employer, use or disclose to any
person, firm or other legal entity, any confidential records, secrets or
information obtained by Executive during his employment hereunder related to
Employer or any parent, subsidiary or affiliated person or entity (collectively,
“Confidential Information”). Confidential Information shall include, without
limitation, information about Employer’s Inventions (as defined in
Section 10(a)), customer lists and product pricing, data, know-how, formulae,
processes, ideas, past, current and planned product development, market studies,
computer software and programs, database and network technologies, strategic
planning and risk management. Executive acknowledges and agrees that all
Confidential Information of Employer and/or its affiliates will be received in
confidence and as a fiduciary of Employer. Executive will exercise utmost
diligence to protect and guard the Confidential Information.
 
7

--------------------------------------------------------------------------------


 
(b)           Executive agrees that he will not, without the express written
consent of the Board, take with him upon the termination of this Agreement, any
document or paper, or any photocopy or reproduction or duplication thereof,
relating to any Confidential Information.
 
(c)           Executive agrees that he will, upon the termination of his
employment, return all Employer’s property including but not limited to vehicles
leased or owned by Employer, mobile telephone, fuel card, personal computer, all
documents, working papers, information whether stored on computer disc or
otherwise, and all other records relating to Employer and its
business.  Executive agrees that he will confirm in writing that he has complied
with this clause, if requested to do so by Employer, within seven (7) days of
receipt of such a request.
 
(d)           Executive agrees that, while Executive is employed with Employer,
he will not, either directly or indirectly, have an interest in any business
(whether as manager, operator, licensor, licensee, partner, 5% or greater equity
holder, employee, consultant, director, advisor or otherwise) competitive with
Employer or any of its business activities or solicit individuals or other
entities that are customers or competitors of Employer.  Executive further
agrees that, for a period of twenty-four (24) months after the date of
termination of this Agreement (the “Restricted Period”), Executive shall not use
Employer’s trade secrets, either directly or indirectly, to compete in any way
with the business of Employer and will not solicit individuals or other entities
that are customers or competitors of Employer during the six-month period
immediately prior to the date of termination of this Agreement, to terminate or
change their contracts or business relations with Employer. Executive also
agrees that, for the Restricted Period, he will not, either directly or
indirectly, solicit any employee of Employer to terminate his employment with
Employer.
 
(e)           For purposes of this Section 9, “Employer” shall include any of
its parents, subsidiaries or any other entity in which it holds a 50% or greater
equity interest.
 
10.           Inventions.
 
(a)           Any and all inventions, product, discoveries, improvements,
processes, formulae, manufacturing methods or techniques, designs or styles,
software applications or programs (collectively, “Inventions”) made, developed
or created by Executive, alone or in conjunction with others, during regular
hours of work or otherwise, during the term of Executive’s employment with
Employer and for a period of two years thereafter that may be directly or
indirectly related to the business of, or tests being carried out by, Employer,
or any of its parents, subsidiaries, shall be promptly disclosed by Executive to
Employer and shall be Employer’s exclusive property. The following provisions of
the California Labor Code shall supplement this Section 10(a):
 
SECTION 2870 OF THE CALIFORNIA LABOR CODE
 
Application of Provisions Providing that Employee Shall Assign or Offer to
Assign Rights in Invention to Employer.
 
(a)           Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:
 
8

--------------------------------------------------------------------------------


 
(1)             Relate at the time of conception or reduction to practice of the
invention to employer’s business, or actual or demonstrably anticipated research
or development of employer; or
 
(2)             Result from any work performed by the employee for employer.
 
(b)           To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.
 
(b)           Executive will, upon Employer’s request and without additional
compensation, execute any documents necessary or advisable in the opinion of
Employer’s legal counsel to direct the issuance of patents to Employer with
respect to Inventions that are to be Employer’s exclusive property under this
Section 10 or to vest in Employer title to the Inventions; the expense of
securing any patent, however, shall be borne by Employer.
 
(c)           Executive will hold for Employer’s sole benefit any Invention that
is to be Employer’s exclusive property under this Section 10 for which no patent
is issued.
 
11.           No Violation.  Executive represents that he is not bound by any
Agreement with any former employer or other party that would be violated by
Executive’s employment by Employer.
 
12.           Injunctive Relief.  Executive acknowledges that the breach, or
threatened breach, by Executive of the provisions of this Agreement shall cause
irreparable harm to Employer, which harm cannot be fully redressed by the
payment of damages to Employer. Accordingly, Employer shall be entitled, in
addition to any other right or remedy it may have at law or in equity, to seek
an injunction or restraining Executive from any violation or threatened
violation of this Agreement.
 
13.           Dispute Resolution.  Subject to Section 12, all claims, disputes
and other matters in controversy (“dispute”) arising, directly or indirectly out
of or related to this Agreement, or the breach thereof, whether contractual or
noncontractual, and whether during the term or after the termination of this
Agreement, shall be resolved exclusively according to the procedures set forth
in this Section 13, and not through resort to any judicial proceedings.
 
(a)           Neither party shall commence an arbitration proceeding pursuant to
the provisions of Section 13(b) unless that party first gives a written notice
(a “Dispute Notice”) to the other party setting forth the nature of the dispute.
The parties shall attempt in good faith to resolve the dispute by mediation
under the American Arbitration Association Commercial Mediation Rules in effect
on the date of the Dispute Notice. If the parties cannot agree on the selection
of a mediator within twenty (20) days after delivery of the Dispute Notice, the
mediator will be selected by the American Arbitration Association. If the
dispute has not been resolved by mediation within sixty (60) days after delivery
of the Dispute Notice, then the dispute shall be determined by arbitration in
accordance with the provisions below.
 
9

--------------------------------------------------------------------------------


 
(b)           Any dispute that is not settled by mediation as provided in
Section 13(a) shall be resolved by arbitration in Orange County, California,
before a single arbitrator appointed by the American Arbitration Association or
its successor. The determination of the arbitrator shall be final and absolute.
The arbitrator shall be governed by the duly promulgated rules and regulations
of the American Arbitration Association or its successor then in effect, and the
pertinent provisions of the laws of the State of California relating to
arbitration. The decision of the arbitrator may be entered as a final judgment
in any court of the State of California or elsewhere. The prevailing party in
any such arbitration shall also be entitled to recover reasonable attorneys’,
accountants’ and experts’ fees and costs of suit in addition to any other relief
awarded the prevailing party.
 
14.           Miscellaneous.
 
(a)           If any provisions contained in this Agreement is for any reason
held to be totally invalid or unenforceable, such provision will be fully
severable, and in lieu of such invalid or unenforceable provision there will be
added automatically as part of this Agreement a provision as similar in terms as
may be valid and enforceable.
 
(b)           All notices and other communications required or permitted
hereunder or necessary or convenience in connection herewith shall be in writing
and shall be deemed to have been given when mailed by registered mail or
certified mail, return receipt requested or hand delivered, as follows (provided
that notice of change of address shall be deemed given only when received):
 
 
If to Employer:
Balqon Corporation

 
1701 E. Edinger, Unit E-3

 
Santa Ana, CA 92705

 
Attention: Board of Directors

 
 
If to Executive:
Balwinder Samra

 
8 Rosewood

 
Aliso Viejo, CA  92656

 
or to such other names or addresses as Employer or Executive, as the case may
be, shall designate by notice to the other party hereto in the manner specified
in this Section 13(b).
 
10

--------------------------------------------------------------------------------


 
(c)           This Agreement shall be binding upon and inure to the benefit of
Employer, its successors, legal representatives and assigns, and Executive, his
heirs, executors, administrators, representatives, legatees and permitted
assigns. Executive agrees that his rights and obligations hereunder are personal
to him and may not be assigned without the express written consent of Employer.
If Executive should die while any amounts are due to him pursuant to this
Agreement, all such amounts shall be paid to Executive’s devisee, legatee or
other designee, or if there be no such designee, to Executive’s estate. Employer
will require any successor or assign (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of Employer, by Agreement in form and substance satisfactory to
Executive and his legal counsel, expressly, absolutely and unconditionally to
assume and agree to perform this Agreement in the same manner and to the same
extent that Employer would be required to perform each of them if no such
succession or assignment had taken place. Any failure of Employer to obtain such
agreement prior to the effectiveness of any such succession or assignment shall
be a material breach of this Agreement and shall entitle Executive to terminate
Executive’s employment for Good Reason. As used in this Agreement, “Employer”
means Balqon Corporation and any successor or assign to its business and/or
assets which executes and delivers the Agreement provided for in this Section or
which otherwise becomes bound by all the terms and provisions of this Agreement
by operation of law. If at any time during the term of this Agreement Executive
is employed by any company a majority of the voting securities of which is then
owned by Employer, “Employer” as used in this Agreement shall in addition
include that subsidiary company. In that event, Employer agrees that it shall
pay or shall cause the subsidiary company to pay any amounts owed to Executive
pursuant to this Agreement.
 
(d)           This Agreement replaces and merges all previous agreements and
discussions relating to the same or similar subject matters between Executive
and Employer with respect to the subject matter of this Agreement (other than
any option agreement dated prior to the Effective Date between Executive and
Employer), including without limitation that certain Employment Agreement dated
effective as of April 30, 2008 between Balqon Corporation, a California
corporation (“Balqon California”), and Executive, which Employment Agreement was
assumed by Employer upon the closing of the merger between Employer and Balqon
California. This Agreement may not be modified in any respect by any verbal
statement, representation or agreement made by any employee, officer, or
representative of Employer or by any written agreement unless signed by an
officer of Employer who is expressly authorized by Employer to execute that
document.
 
(e)           The laws of the State of California will govern the
interpretation, validity and effect of this Agreement without regard to
principles of conflicts of law, the place of execution or the place for
performance thereof.
 
(f)            Executive and Employer shall execute and deliver any and all
additional instruments and agreements that may be necessary or proper to carry
out the purposes of this Agreement.
 
(g)           The descriptive headings of the several sections of this Agreement
are inserted for convenience only and do not constitute a party of this
Agreement.
 
(h)           This Agreement may be executed in one or more counterparts, all of
which shall be considered one and the same Agreement.
 
11

--------------------------------------------------------------------------------


 
(i)            Executive acknowledges that Executive has had the opportunity to
read this Agreement and discuss it with advisors and legal counsel, if Executive
has so chosen. Executive also acknowledges the importance of this Agreement and
that Employer is relying on this Agreement in entering into an employment
relationship with Executive.
 
The undersigned, intending to be legally bound, have executed this Agreement
effective as of the date first written above.
 

 
BALQON CORPORATION
         
Date:  October 24, 2008
By:
/s/ Henry Velazquez,      
Henry Velazquez,
Chairman of the Audit Committee
         
Date:  October 24, 2008
By:
/s/ Balwinder Samra      
BALWINDER SAMRA
 

 
 
 
 
12

--------------------------------------------------------------------------------




APPENDIX I
 
Additional Definitions
 
For purposes of this Agreement, the following additional capitalized terms shall
have the respective definitions set forth below:
 
Benefit Plan. The term “Benefit Plan” means any benefit plan or arrangement
(including, without limitation, Employer’s profit sharing or stock option or
stock incentive plans, if any, and medical, disability and life insurance plans)
in which Executive is participating (or any other plans providing Executive with
substantially similar benefits).
 
Change in Control.  The term “Change in Control” means the occurrence of any of
the following events:
 
(a)           the acquisition, directly or indirectly, by any “person” or
“group” (as those terms are defined in Sections 3(a)(9), 13(d), and 14(d) of the
Exchange Act and the rules thereunder) of “beneficial ownership” (as determined
pursuant to Rule 13d-3 under the Exchange Act) of securities entitled to vote
generally in the election of directors (“voting securities”) of Employer that
represent 40% or more of the combined voting power of Employer’s then
outstanding voting securities or 50% or more of the combined Fair Market Value
of Employer’s then outstanding stock, other than:
 
(i)           an acquisition by a trustee or other fiduciary holding securities
under any employee benefit plan (or related trust) sponsored or maintained by
Employer or any person controlled by Employer or by any employee benefit plan
(or related trust) sponsored or maintained by Employer or any person controlled
by Employer, or
 
(ii)           an acquisition of voting securities by Employer or a corporation
owned, directly or indirectly, by the stockholders of Employer in substantially
the same proportions as their ownership of the stock of Employer.
 
provided, however, that notwithstanding the foregoing, an acquisition of
Employer’s securities by Employer that (x) causes Employer’s voting securities
beneficially owned by a person or group to represent 40% or more of the combined
voting power of Employer’s then outstanding voting securities or (y) cause
Employer’s stock beneficially owned by a person or group to represent 50% or
more of the combined Fair Market Value of Employer’s then outstanding stock
shall not be considered an acquisition by any person or group for purposes of
this subsection (a); provided, however, that if a person or group shall become
the beneficial owner of 40% or more of the combined voting power of Employer’s
then outstanding voting securities or 50% or more of the combined Fair Market
Value of Employer’s then outstanding stock by reason of share acquisitions by
Employer as described above and shall, after such share acquisitions by
Employer, become the beneficial owner of any additional securities of Employer,
then such acquisition shall constitute a Change in Control;
 
13

--------------------------------------------------------------------------------


 
(b)           the date a majority of members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board;
 
(c)           the acquisition by any “person” or “group” (as those terms are
defined in Sections 3(a)(9), 13(d), and 14(d) of the Exchange Act and the rules
thereunder), or combined acquisitions during the 12-month period ending on the
date of the most recent acquisition by such person or group, of ownership of
assets from Employer that have a total gross fair market value equal to or more
than 40% of the total gross fair market value of all of the assets of the
corporation immediately before such acquisition; and
 
(d)           stockholder approval of a complete liquidation or dissolution of
Employer.
 
For purposes of subsection (a) above, the calculation of voting power shall be
made as if the date of the acquisition were a record date for a vote of
Employer’s stockholders, and for purposes of subsection (c) above, the
calculation of voting power shall be made as if the date of the consummation of
the transaction were a record date for a vote of Employer’s stockholders.
 
Notwithstanding the foregoing, there is no Change in Control event when there is
a transfer to an entity that is controlled by the stockholders of the Company
immediately after the transfer.  A transfer of assets by Employer is not treated
as a Change in Control if the assets are transferred to:
 
(i)             a stockholder of Employer (immediately before the asset
transfer) in exchange for or with respect to the stockholders’ stock;
 
(ii)            an entity, 50% or more of the total value or voting power of
which is owned, directly or indirectly, by Employer;
 
(iii)           a person or group that owns, directly or indirectly, 50% or more
of the total value or voting power of all the outstanding stock of Employer; or
 
(iv)           an entity, at least 50% of the total value or voting power of
which is owned, directly or indirectly, by a person or group described in (iii)
above.
 
Due Cause. The term “Due Cause” means any of the following events:
 
(a)           any intentional misapplication by Executive of Employer’s funds or
other material assets, or any other act of dishonesty injurious to Employer
committed by Executive; or
 
(b)           Executive’s conviction of (i) a felony or (ii) a crime involving
moral turpitude; or
 
14

--------------------------------------------------------------------------------


 
(c)           Executive’s use or possession of any controlled substance or
chronic abuse of alcoholic beverages, which use or possession the Board
reasonably determines renders Executive unfit to serve in his capacity as a
senior executive of Employer; or
 
(d)           Executive’s breach, nonperformance or nonobservance of any of the
terms of this Agreement, including but not limited to Executive’s failure to
comply with the reasonable directions of the Board.
 
Notwithstanding anything in the foregoing subsections (c) or (d) to the
contrary, Employer shall not terminate Executive under subsections (c) or (d)
unless the Board first provides Executive with a written memorandum describing
in detail how his performance hereunder is not satisfactory and Executive is
given a reasonable period of time (not less than thirty (30) days) to remedy the
unsatisfactory performance related by the Board to Executive in that memorandum.
A determination of whether Executive has satisfactorily remedied the
unsatisfactory performance shall be promptly made by a majority of the
disinterested directors of the Board at the end of the period provided to
Executive for remedy and their determination shall be final.
 
Exchange Act.  The term “Exchange Act” means the Securities Exchange Act of
1934, as amended.
 
Fair Market-Value.  The term “Fair Market Value” of a share of Employer’s common
stock as of a given date shall be: (a) if the common stock is listed or admitted
for trading on any United States national securities exchange and/or is quoted
on a system of automated dissemination of quotations of securities prices in
common use, the last reported sale price of a share of common stock on the
principal exchange or system on which shares of common stock are trading on such
date (or if no sale occurred on such date, then on the next preceding date on
which a trade occurred); provided, however, that if the common stock is not a
last sale reported security, then the Fair Market Value shall be the average of
the closing high bid and low asked quotations for a share of common stock on
such principal exchange or system on such date (or if bid and asked prices were
not both reported on such date, then on the next preceding date on which bid and
asked prices were both reported); provided further, that the sale, bid and asked
prices referred to in this clause (a) shall be as reported in a newspaper of
general circulation or by such other source as the Board deems reliable; or (b)
if the common stock is not listed or admitted for trading on such an exchange or
system on such date, the Fair Market Value of a share of common stock as
established by the Board acting in good faith, taking into account all material
information available with respect to the value of a share of common stock,
including, without limitation, the value of the tangible and intangible assets
of Employer, the present value of its anticipated future cash flows, the market
value of the stock or equity interests in other entities engaged in
substantially the same business, recent arm’s length transactions involving the
sale of common stock, and other relevant factors such as control premiums or
discounts for lack of marketability.
 
Good Reason. The term “Good Reason” as used in this Agreement shall mean any of
the following which occur without Executive’s written consent and provided that
Executive notifies Employer’s Board in writing of the event or condition
constituting “Good Reason” within thirty (30) days of the initial existence of
such event or condition, that Executive intends to terminate his employment for
such Good Reason, specifying the Good Reason, and Employer fails to remedy the
specified event or condition within thirty (30) days after receipt of such
notice:
 
15

--------------------------------------------------------------------------------


 
(a)           the material diminution in Executive’s authority, duties, or
responsibilities; a material diminution in Executive’s titles or offices; any
removal of Executive from or any failure to reelect Executive to any of his
positions as an officer, except in connection with the termination of his
employment for disability; Retirement; Executive’s death; or by Executive other
than for Good Reason;
 
(b)           a purported reduction by Employer in Executive’s base salary
amounting to a material diminution in such salary to an amount less than the
greater of (i) the base salary as in effect on the date hereof or (ii) 10% below
the base salary in effect at the time of the purported reduction; or
 
(c)           a failure by Employer to comply with any material provision
resulting in a material breach by Employer of this Agreement which has not been
cured within 30 days after notice of noncompliance has been given by Executive
to Employer, or if the failure is not capable of being cured in that time, a
cure shall not have been diligently initiated by Employer within the 30 day
period;
 
provided, however, that any of the foregoing actions shall not be considered to
be Good Reason if the action is undertaken by Employer as a termination for Due
Cause.
 
 
16